                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODRIC PETRECE STANLEY,                             Case No. 21-cv-00832-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER REOPENING CASE AND
                                                 v.                                          DISMISSING COMPLAINT WITH
                                   9
                                                                                             LEAVE TO AMEND
                                  10     WEST COUNTY DETENTION
                                         FACILITY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee of uncertain custodial status, has filed a pro se civil rights complaint

                                  14   under 42 U.S.C. § 1983. This case was dismissed without prejudice due to plaintiff’s failure to

                                  15   file an application to proceed in forma pauperis. Plaintiff has filed the application and has been

                                  16   granted leave to proceed in forma pauperis. The case is reopened, and the Court will review the

                                  17   complaint.

                                  18                                              DISCUSSION

                                  19          STANDARD OF REVIEW

                                  20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  22   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  23   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  24   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  25   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  26   Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   2   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   3   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   4   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   5   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   6   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   7   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   8   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   9   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  10   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  11           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  12   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was
Northern District of California
 United States District Court




                                  13   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  14           LEGAL CLAIMS

                                  15           It is not clear from plaintiff’s filings whether he is a convicted prisoner or pretrial detainee.

                                  16   Plaintiff alleges that cooking staff at two different jails failed to accommodate his various food

                                  17   allergies which led to health problems. Inmates who sue prison officials for damages for injuries

                                  18   suffered while in custody may do so under the Eighth Amendment’s Cruel and Unusual

                                  19   Punishment Clause or, if not yet convicted, under the Fourteenth Amendment’s Due Process

                                  20   Clause. See Bell v. Wolfish, 441 U.S. 520, 535 (1979); Castro v. Cnty. of Los Angeles, 833 F.3d

                                  21   1060, 1067-68 (9th Cir. 2016) (en banc). But under both clauses, the inmate must show that the

                                  22   prison official acted with deliberate indifference. Id. at 1068.

                                  23           The Constitution does not mandate comfortable prisons, but neither does it permit

                                  24   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner

                                  25   receives in prison and the conditions under which he is confined are subject to scrutiny under the

                                  26   Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). The Eighth Amendment

                                  27   imposes duties on these officials, who must provide all prisoners with the basic necessities of life

                                  28   such as food, clothing, shelter, sanitation, medical care and personal safety. See Farmer, 511 U.S.
                                                                                           2
                                   1   at 832; DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189, 199-200 (1989).

                                   2          When a pretrial detainee challenges the conditions of his confinement, the proper inquiry is

                                   3   whether the conditions amount to punishment in violation of the Due Process Clause of the

                                   4   Fourteenth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). “‘[T]he State does

                                   5   not acquire the power to punish with which the Eighth Amendment is concerned until after it has

                                   6   secured a formal adjudication of guilt in accordance with due process of law. Where the State

                                   7   seeks to impose punishment without such an adjudication, the pertinent guarantee is the Due

                                   8   Process Clause of the Fourteenth Amendment.’” Id. (quoting Ingraham v. Wright, 430 U.S. 651,

                                   9   671-72 n.40 (1977)).

                                  10          The state may detain a pretrial detainee “to ensure his presence at trial and may subject him

                                  11   to the restrictions and conditions of the detention facility so long as those conditions and

                                  12   restrictions do not amount to punishment or otherwise violate the Constitution.” Id. at 536-37. If
Northern District of California
 United States District Court




                                  13   a particular condition or restriction of pretrial detention is reasonably related to a legitimate

                                  14   governmental objective it does not, without more, amount to punishment. See id. at 539.

                                  15          Plaintiff was initially incarcerated at the Martinez Detention Facility, where he informed

                                  16   cooking staff that he was allergic to almonds, eggs, beans, baloney and rice and was placed on a

                                  17   vegetarian diet, even though he is not vegetarian. He was provided soy meat and had an allergic

                                  18   reaction and informed cooking staff that he was also allergic to soy. Despite various guards and

                                  19   medical staff informing the cooks of plaintiff’s allergies he continued to receive food that he was

                                  20   allergic to, prompting him to engage in several hunger strikes. All of the activities adversely

                                  21   affected his health. These allegations state a claim; however, plaintiff has identified no

                                  22   defendants, only naming Martinez Detention Facility and its cooking staff. The complaint is

                                  23   dismissed with leave to amend to identify specific defendants and describe how they violated his

                                  24   rights by not providing the appropriate food. Plaintiff should also indicate if he is a convicted

                                  25   prisoner or pretrial detainee.

                                  26          Plaintiff states that he was transferred to West County Detention Facility. He provided

                                  27   cooking staff with paperwork noting his allergies and that he had been provided tuna, chicken

                                  28   breasts and deli turkey at the prior jail which was consistent with his allergies and provided
                                                                                          3
                                   1   sufficient calories. Plaintiff states that cooking staff at this facility ignored the paperwork and

                                   2   provided him soy-based protein shakes leading plaintiff to engage in further hunger strikes. These

                                   3   allegations also state a claim, but plaintiff has again failed to identify any specific defendants at

                                   4   West County Detention Facility. In an amended complaint, he must identify specific defendants

                                   5   and describe how they violated his rights by not providing the appropriate food.

                                   6                                              CONCLUSION

                                   7          1. This case is REOPENED and the complaint is DISMISSED with leave to amend. An

                                   8   amended complaint must be filed within twenty-eight (28) days of the date this order is filed and

                                   9   must include the caption and civil case number used in this order and the words AMENDED

                                  10   COMPLAINT on the first page. Because an amended complaint completely replaces the original

                                  11   complaint, plaintiff must include in it all the claims he wishes to present. See Ferdik v. Bonzelet,

                                  12   963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original complaint
Northern District of California
 United States District Court




                                  13   by reference. Failure to file an amended complaint may result in the dismissal of this action.

                                  14          2. It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  15   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  16   Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  17   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  18   Civil Procedure 41(b).

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 9, 2021

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
